       Case 4:20-cv-00551-DMR Document 1 Filed 01/24/20 Page 1 of 10


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
             tanya@moorelawfirm.com
 5
     Attorneys for Plaintiff
 6   Albert Dytch
 7
 8                                     UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10
11   ALBERT DYTCH,                                      )   No.
                                                        )
12                      Plaintiff,                      )   COMPLAINT ASSERTING DENIAL OF
                                                        )   RIGHT OF ACCESS UNDER THE
13            vs.                                       )   AMERICANS WITH DISABILITIES ACT
                                                        )
     PEET’S COFFEE, INC.; KINDER CO., a                 )   FOR INJUNCTIVE RELIEF, DAMAGES,
14
     California General Partnership;                    )   ATTORNEYS’ FEES AND COSTS (ADA)
15                                                      )
                                                        )
                        Defendants.                     )
16
                                                        )
17                                                      )
                                                        )
18
19                                             I. SUMMARY

20            1.        This is a civil rights action by plaintiff ALBERT DYTCH (“Plaintiff”) for

21   discrimination at the building, structure, facility, complex, property, land, development, and/or

22   surrounding business complex known as:

23                      Peet’s Coffee & Tea
                        3401 Fruitvale Avenue
24                      Oakland California 94602-2317
                        (hereafter “the Facility”)
25
26            2.        Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and

27   costs, against PEET’S COFFEE, INC. and KINDER CO., a California General Partnership

28   (hereinafter collectively referred to as “Defendants”), pursuant to Title III of the Americans




     Dytch v. Peet’s Coffee, Inc., et al.
     Complaint
                                                    Page 1
       Case 4:20-cv-00551-DMR Document 1 Filed 01/24/20 Page 2 of 10


 1   with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and related California
 2   statutes.
 3                                           II.         JURISDICTION
 4             3.       This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 5   claims.
 6             4.       Supplemental jurisdiction for claims brought under parallel California law –
 7   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
 8             5.       Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 9                                                 III.     VENUE
10             6.       All actions complained of herein take place within the jurisdiction of the United
11   States District Court, Northern District of California, and venue is invoked pursuant to 28
12   U.S.C. § 1391(b), (c).
13                                                 IV.     PARTIES
14             7.       Defendants own, operate, and/or lease the Facility, and consist of a person (or
15   persons), firm, and/or corporation.
16             8.       Plaintiff suffers from muscular dystrophy. As a result, he is substantially limited
17   in his ability to walk, has limited dexterity, and must use a wheelchair for mobility.
18   Consequently, Plaintiff is “physically disabled,” as defined by all applicable California and
19   United States laws, and a member of the public whose rights are protected by these laws.
20                                                  V.       FACTS
21             9.       The Facility is open to the public, intended for non-residential use, and its
22   operation affects commerce. The Facility is therefore a public accommodation as defined by
23   applicable state and federal laws.
24             10.      Plaintiff lives less than five miles from the Facility and visited the Facility on or
25   about August 7, 2019 and August 9, 2019 to have coffee. During his visits to the Facility,
26   Plaintiff encountered the following barriers (both physical and intangible) that interfered with,
27   if not outright denied, Plaintiff’s ability to use and enjoy the goods, services, privileges and
28   accommodations offered at the Facility:



     Dytch v. Peet’s Coffee, Inc., et al.
     Complaint
                                                          Page 2
       Case 4:20-cv-00551-DMR Document 1 Filed 01/24/20 Page 3 of 10


 1                      a)       During both of his visits, Plaintiff was unable to sit at either of the low
 2                               tables as they were both occupied, so he looked for alternative seating
 3                               options. There was a narrow, high table with stools on the interior of the
 4                               store, as well as a long dining counter with several stools at the window.
 5                               All of the dining counter space was too high and too shallow to
 6                               accommodate Plaintiff’s wheelchair. Plaintiff had to sit at a high counter
 7                               and reach up to grab his coffee from time to time, which was frustrating,
 8                               embarrassing and physically uncomfortable.
 9                      b)       During Plaintiff’s August 9, 2019 visit, he and his wife parked in the
10                               designated van-accessible parking space in the parking lot behind the
11                               Facility. There was a dumpster located in the access aisle, obstructing it
12                               so that Plaintiff could not use the access aisle to deploy his ramp and
13                               unload his wheelchair from the van. Plaintiff’s wife had to partially enter
14                               the parking space, deploy the ramp, turn off the engine, and release
15                               Plaintiff’s wheelchair from lockdown so that he could exit the van. She
16                               then had to restart the engine, retract the ramp, and finish parking. This
17                               was time-consuming and inconvenient. It was also frustrating and
18                               embarrassing because other vehicles were waiting to enter the lot, while
19                               Plaintiff’s van was obstructing the drive aisle at the entrance to the lot.
20                               In order to drive home, they had to repeat the process in reverse.
21            11.       The barriers identified in paragraph 10 herein are only those that Plaintiff
22   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
23   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
24   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
25   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
26            12.       Plaintiff was, and continues to be, deterred from visiting the Facility because
27   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
28   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.



     Dytch v. Peet’s Coffee, Inc., et al.
     Complaint
                                                       Page 3
          Case 4:20-cv-00551-DMR Document 1 Filed 01/24/20 Page 4 of 10


 1   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
 2   once the barriers are removed.
 3            13.       Defendants knew, or should have known, that these elements and areas of the
 4   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
 5   the physically disabled. Moreover, Defendants have the financial resources to remove these
 6   barriers from the Facility (without much difficulty or expense), and make the Facility
 7   accessible to the physically disabled. To date, however, Defendants refuse to either remove
 8   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
 9            14.       At all relevant times, Defendants have possessed and enjoyed sufficient control
10   and authority to modify the Facility to remove impediments to wheelchair access and to
11   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
12   Accessible Design. Defendants have not removed such impediments and have not modified the
13   Facility to conform to accessibility standards. Defendants have intentionally maintained the
14   Facility in its current condition and have intentionally refrained from altering the Facility so
15   that it complies with the accessibility standards.
16            15.       Plaintiff further alleges that the (continued) presence of barriers at the Facility is
17   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
18   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
19   to relevant building standards; disregard for the building plans and permits issued for the
20   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
21   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
22   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
23   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
24   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
25   //
26   //
27   //
28   //



     Dytch v. Peet’s Coffee, Inc., et al.
     Complaint
                                                       Page 4
          Case 4:20-cv-00551-DMR Document 1 Filed 01/24/20 Page 5 of 10


 1                                                VI.    FIRST CLAIM
 2                                          Americans with Disabilities Act of 1990
 3                                    Denial of “Full and Equal” Enjoyment and Use
 4            16.       Plaintiff re-pleads and incorporates by reference the allegations contained in
 5   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 6            17.       Title III of the ADA holds as a “general rule” that no individual shall be
 7   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
 8   goods, services, facilities, privileges, and accommodations offered by any person who owns,
 9   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
10            18.       Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
11   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
12   Facility during each visit and each incident of deterrence.
13                         Failure to Remove Architectural Barriers in an Existing Facility
14            19.       The ADA specifically prohibits failing to remove architectural barriers, which
15   are structural in nature, in existing facilities where such removal is readily achievable. 42
16   U.S.C. § 12182(b)(2)(A)(iv).
17            20.       When an entity can demonstrate that removal of a barrier is not readily
18   achievable, a failure to make goods, services, facilities, or accommodations available through
19   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
20   § 12182(b)(2)(A)(v).
21            21.       Here, Plaintiff alleges that Defendants can easily remove the architectural
22   barriers at the Facility without much difficulty or expense, and that Defendants violated the
23   ADA by failing to remove those barriers, when it was readily achievable to do so.
24            22.       In the alternative, if it was not “readily achievable” for Defendants to remove
25   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
26   services available through alternative methods, which are readily achievable.
27   //
28   //



     Dytch v. Peet’s Coffee, Inc., et al.
     Complaint
                                                          Page 5
         Case 4:20-cv-00551-DMR Document 1 Filed 01/24/20 Page 6 of 10


 1                                  Failure to Design and Construct an Accessible Facility
 2            23.       Plaintiff alleges on information and belief that the Facility was designed and
 3   constructed (or both) after January 26, 1993 – independently triggering access requirements
 4   under Title III of the ADA.
 5            24.       The ADA also prohibits designing and constructing facilities for first occupancy
 6   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
 7   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
 8            25.       Here, Defendants violated the ADA by designing and constructing (or both) the
 9   Facility in a manner that was not readily accessible to the physically disabled public –
10   including Plaintiff – when it was structurally practical to do so.1
11                                          Failure to Make an Altered Facility Accessible
12            26.       Plaintiff alleges on information and belief that the Facility was modified after
13   January 26, 1993, independently triggering access requirements under the ADA.
14            27.       The ADA also requires that facilities altered in a manner that affects (or could
15   affect) its usability must be made readily accessible to individuals with disabilities to the
16   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
17   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
18   fountains serving that area accessible to the maximum extent feasible. Id.
19            28.       Here, Defendants altered the Facility in a manner that violated the ADA and
20   was not readily accessible to the physically disabled public – including Plaintiff – to the
21   maximum extent feasible.
22                                    Failure to Modify Existing Policies and Procedures
23            29.       The ADA also requires reasonable modifications in policies, practices, or
24   procedures, when necessary to afford such goods, services, facilities, or accommodations to
25   individuals with disabilities, unless the entity can demonstrate that making such modifications
26   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
27
     1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
28
     private attorney general under either state or federal statutes.




     Dytch v. Peet’s Coffee, Inc., et al.
     Complaint
                                                            Page 6
       Case 4:20-cv-00551-DMR Document 1 Filed 01/24/20 Page 7 of 10


 1              30.     Here, Defendants violated the ADA by failing to make reasonable modifications
 2   in policies, practices, or procedures at the Facility, when these modifications were necessary to
 3   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
 4   accommodations.
 5                                          Failure to Maintain Accessible Features
 6              31.     Defendants additionally violated the ADA by failing to maintain in operable
 7   working condition those features of the Facility that are required to be readily accessible to and
 8   usable by persons with disabilities.
 9              32.     Such failure by Defendants to maintain the Facility in an accessible condition
10   was not an isolated or temporary interruption in service or access due to maintenance or
11   repairs.
12              33.     Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
13   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
14                                            VII.   SECOND CLAIM
15                                                    Unruh Act
16              34.     Plaintiff re-pleads and incorporates by reference the allegations contained in
17   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
18              35.     California Civil Code § 51 states, in part, that: All persons within the
19   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
20   facilities, privileges, or services in all business establishments of every kind whatsoever.
21              36.     California Civil Code § 51.5 also states, in part that: No business establishment
22   of any kind whatsoever shall discriminate against any person in this state because of the
23   disability of the person.
24              37.     California Civil Code § 51(f) specifically incorporates (by reference) an
25   individual’s rights under the ADA into the Unruh Act.
26              38.     Defendants’ aforementioned acts and omissions denied the physically disabled
27   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
28   and services in a business establishment (because of their physical disability).



     Dytch v. Peet’s Coffee, Inc., et al.
     Complaint
                                                        Page 7
       Case 4:20-cv-00551-DMR Document 1 Filed 01/24/20 Page 8 of 10


 1            39.       These acts and omissions (including the ones that violate the ADA) denied,
 2   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
 3            40.       Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
 4   minimum damages of $4,000 for each offense.
 5            41.       Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
 6   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
 7   § 52(a).
 8                                                VIII. THIRD CLAIM
 9                             Denial of Full and Equal Access to Public Facilities
10            42.       Plaintiff re-pleads and incorporates by reference the allegations contained in
11   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
12            43.       Health and Safety Code § 19955(a) states, in part, that: California public
13   accommodations or facilities (built with private funds) shall adhere to the provisions of
14   Government Code § 4450.
15            44.       Health and Safety Code § 19959 states, in part, that: Every existing (non-
16   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
17   structurally repaired, is required to comply with this chapter.
18            45.       Plaintiff alleges the Facility is a public accommodation constructed, altered, or
19   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
20   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
21            46.       Defendants’ non-compliance with these requirements at the Facility aggrieved
22   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
23   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
24                                          IX.    PRAYER FOR RELIEF
25            WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
26            1.        Injunctive relief, preventive relief, or any other relief the Court deems proper.
27            2.        Statutory minimum damages under section 52(a) of the California Civil Code
28                      according to proof.



     Dytch v. Peet’s Coffee, Inc., et al.
     Complaint
                                                        Page 8
         Case 4:20-cv-00551-DMR Document 1 Filed 01/24/20 Page 9 of 10


 1              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
 2              4.       Interest at the legal rate from the date of the filing of this action.
 3              5.       For such other and further relief as the Court deems proper.
 4
     Dated: 01/22/2020                                      MOORE LAW FIRM, P.C.
 5
 6                                                          /s/ Tanya E. Moore
                                                            Tanya E. Moore
 7                                                          Attorney for Plaintiff
 8                                                          Albert Dytch

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     2
28       This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.




     Dytch v. Peet’s Coffee, Inc., et al.
     Complaint
                                                            Page 9
      Case 4:20-cv-00551-DMR Document 1 Filed 01/24/20 Page 10 of 10


 1
                                            VERIFICATION
 2
 3
               I, ALBERT DYTCH, am the plaintiff in the above-entitled action. I have read the
 4
     foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
 5
     except as to those matters which are therein alleged on information and belief, and as to those
 6
     matters, I believe them to be true.
 7
              I verify under penalty of perjury that the foregoing is true and correct.
 8
 9
10
     Dated:       1/22/2020                            /s/ Albert Dytch
11                                                   Albert Dytch
12
13           I attest that the original signature of the person whose electronic signature is shown
     above is maintained by me, and that his concurrence in the filing of this document and
14   attribution of his signature was obtained.
15                                                          /s/ Tanya E. Moore
16                                                   Tanya E. Moore
                                                     Attorney for Plaintiff,
17                                                   Albert Dytch
18
19
20
21
22
23
24
25
26
27
28



     Dytch v. Peet’s Coffee, Inc., et al.
     Complaint
                                                    Page 10
